McGrath, C. J.
This is a bill to compel the specific-performance of a contract dated December 21, 1892, whereby complainant agreed to sell to defendant two stocks of merchandise, one located at Lansing and the other at Mt. Pleasant, consisting of millinery and ladies’ and gents’ furnishing goods. It was provided that all goods should be invoiced “at the actual cost, as shown by bills, except such as are damaged or shopworn; all untrimmed hats at $1.50 per dozen, and the trimmed hats at one-half the retail price; the furniture at prices as agreed upon verbally between the parties.” It was further agreed that complainant was to take in payment two houses and lots, one at $0,500 and the other at $0,000; and that, “if said stocks shall invoice over the amount of the two terraces as above written, he shall take as payment for said amount, over -the $12,500, any real-estate property belonging to said Dayton, at his list price.”
Complainant selected one Brisbin, and defendant one Watrous, to inventory the stocks. Watrous knew very little about the millinery business. Complainant, his *181wife, son, and clerks, assisted in making tlie inventory, which was completed about January 4, 1893. The inventory of the stock at Lansing amounted to $18,409.98, and that of the Mt. Pleasant stock to $3,125.37, making a total of $21,535.35. Pending the inventory, defendant conveyed to complainant the houses and lots specifically referred to in the contract, and, upon the completion of the inventory, defendant took possession of the stocks of goods. Shortly thereafter, and before anything further was done respecting a final settlement under the contract, defendant became dissatisfied with the inventory, and, in writing, demanded a new appraisal. Complainant did not respond.
On January 30, 1893, defendant wrote to complainant as follows:
“I wrote you I should insist on a new invoice. Unless you call to-day, and make some arrangement in regard to it, I shall get competent parties, and proceed at once to take invoice.”
Again, on February 3, 1893, defendant wrote as follows:
“Since the inventory, or pretended inventory, * * * I have found many discrepancies between the inventory and measurements and cost; so many as to make it certain that there have been either serious mistakes made, or fraud practiced upon me. The difference between the value of the goods upon the basis which they were to be valued by our contract, and the aggregate of the inventtory value by this pretended inventory, is, in my judgment, very large. I propose to employ disinterested and thoroughly competent men to take a correct inventory of these stocks at an early date. I much desire to avoid litigation with you, and invite you to be present at and participate in such inventory. A correct account of sales has been kept, so that no trouble need be anticipated in making an absolutely correct statement. Will you kindly indicate whether or not you will join in or be present at such an inventory, and, if so, at what early date it would best suit your convenience to have the inventory commence?”
*182On February 13, 1893, defendant wrote again:
“To-morrow (Tuesday) morning, at 10 o’clock, I shall be ready to proceed with the invoice mentioned and proposed by me in my last communication to you. I hereby request you to be present personally, or by some representative, to witness or participate in it, as you may elect. Please produce all bills which you may have on hand, so that we may use them on said invoice.”
Complainant made no response to any of these communications. Defendant then selected three appraisers from the city of Jackson, — one who had been in the millinery business for 12 years, another who had been in that business since 1856, and the third had been in the dry-goods business for 18 years. The inventory made by these gentlemen of the Lansing stock footed up $11,128.71, and of the Mt. Pleasant stock $2,269.52, making a total of $13,398.23, and the sales in the meantime amounted to $336.92, making a grand total of $13,735.15. These gentlemen did not inventory the goods at their estimate of present value, nor at the cost as marked upon the goods, but they testified that they knew what such goods cost, and inventoried them at cost, except as to damaged goods, and, as to those, they appraised them at present values.
It is insisted by complainant that, each party having selected a representative to take the inventory, both are concluded by the inventory so taken. The contract, however, provided that the goods were to be taken at the actual cost, as shown by the bills, except such as were damaged or shopworn; the untrimmed hats at $1.50 per dozen, and the trimmed hats at one-half the retail price. It is conceded that neither Brisbin nor Watrous saw or referred to the invoices, but complainant represented that each article had upon it the cost mark in characters. Brisbin and Watrous were given the key to the cost mark, and, relying upon the marks, affixed the prices. It also appears that neither Brisbin nor Watrous determined the quantities, but the measurements and counting *183were done by complainant and Ms clerks, and Brisbin and YVat.rous relied upon the figures given as to quantity. Next, in determining whether goods were damaged or shopworn, Brisbin and Watrous relied upon the general appearance of goods as presented to them in the web or roll. The testimony tends to show that certain of the goods in both stocks had no cost mark upon them when the contract was made; complainant says not over 5 per cent, of the articles. These goods, at least, were marked subsequently, at the instance of complainant. As to certain articles, it is conclusively shown that they were marked at figures largely in excess of the cost or the selling price. It is undisputed that, pending this inventory, complainant, his wife, his son, and a daughter, together with a force of clerks, were at work in both stocks of goods, preparing them for this inventory, marking such as were not marked, measuring velvets, silks, laces, ribbons, etc., counting ornaments and other things, cutting off damaged or shopworn ends of goods, rewinding ribbons, etc., and that the employés had been instructed by complainant to cut off the damaged or soiled or shopworn parts or ends of ribbons, silks, and other goods, and, in rewinding the ribbons, to wind the outside in, which was done. It further appears that a. letter was written by complainant to his daughter at Mt.. Pleasant, telling her, among other things, to mark certain pattern hats (the highest retail price of which was. $7.50, and which the clerks had been instructed to sell for .$5 rather than lose a sale) up to $10, and they were so marked, and charged up to the defendant at $5 each, or one-half of the figure so put upon them. Testimony was. offered clearly tending to show that the marks upon other goods had been erased, and raised cost and retail prices had been put upon them, which were made the basis for the inventory; that the cost price of plumes had been raised from $2.50 per dozen to $6; that retail prices on hats were raised from $6.25 to $7.50, from $2.50 to $4, and from $8.50 to $5; that in one instance, while Bris-. *184bin and Watrous were in one part of the store, engaged with the inventory, complainant and a clerk were in the show room in the silk department, at the other end of the store, putting the “cost mark” upon silks, and complainant told the clerk not to say anything about the marking, or, if he saw any marking done, not to mention it; that the party who had charge of the hat trimming department kept a book in which, as each hat was trimmed, she entered the cost, and gave to each a number, and pasted into the hat a corresponding number, and that, pending the inventory, the numbers in the hats were removed; that extensions were made upon the book in which the inventory was made, during its progress, by complainant, in the absence of both Brisbin and Watrous ; that a shortage was afterwards found in the measurements of 75 pieces of velvet; and that, in one instance, three yards and three-quarters had been cut from a bolt of expensive velvet, and the end had been sewed to the bolt, as though it had been untouched; and it was shown that during the inventory this piece of velvet had been taken from the store to complainant’s house, and returned. It is admitted by complainant that he burned up his books of account and his invoices, and that, but for such destruction, he could have produced the bills of all the goods in stock. He claims that the burning was done after the completion of the inventory, but he is contradicted in this, for Brisbin testified that he was informed by complainant, several days before the completion of the inventory, that the bills and books had been destroyed. Complainant denies that he wrote to his daughter to mark up the hats, but they were actually marked up, and two or three of his own clerks testify to the receipt of such a letter.
The following questions, put to complainant on cross-examination, and the answers thereto, need no comment:
“Q. Did you not yourself, for the express purpose of imposing upon Mr. Dayton, change the marks on goods *185after you made this contract, and mark them above the original cost?
“Á. Not that I know of.
“Q. You would be likely to forget such a circumstance?
“A. Well, I think I would.”
It would seem unnecessary to comment upon the facts here presented. Defendant would undoubtedly be bound by the valuation placed upon these stocks of goods, in the absence of testimony throwing discredit upon cost price, quantity, and character of the goods. The cost of such goods as were to be taken at cost was to be ascertained from the bills. The bills were not produced, but were destroyed. Complainant represented that the goods contained the cost mark. The gentlemen selected to make the inventory relied upon complainant’s representations, both as to cost and quantity. They further relied upon the appearance of the goods as presented to them in the course of the inventory. Defendant is not concluded because of what these gentlemen did in reliance upon the representations made to. them by complainant, when it appears that misrepresentations and deceit were used by him; no more so than if he had procured and presented to them bills which misrepresented the cost of the goods. If is not the errors in judgment of the appraisers that defendant complains of, but the active misrepresentations made by complainant.
The defendant agreed to take these goods as they then stood, the shopworn and damaged goods at the estimate of value placed upon them in their then condition. It could not have been contemplated either that certain of the goods were to be trimmed down, or that their shopworn or damaged character was to be concealed. A large portion of such a stock of goods ordinarily consists of articles which are not regarded as staple. The value of goods depends upon their salability. Goods often become shopworn because they have met with a tardy sale. That portion of a web or bolt of goods which has been exposed, *186and becomes shopworn in consequence, is an index as to age, and to the character as to salability of the whole piece. Deception seems to have been practiced not only as to the cost and retail price, but as to quantity and quality as well. Under such circumstances, defendant is not concluded by the inventory. Enough was shown to discredit that inventory. Defendant, as soon as he learned of the deception, demanded an inventory in accordance with the contract. He finally demanded the invoices, so that an inventory might be made upon the contract basis. Complainant refused to furnish them. Defendant then procured an appraisal to be made of the stock. The appraisers, so far as was possible, based their figures, as to goods not damaged or shopworn, upon the cost when purchased. As to damaged or shopworn goods, we have the judgment of three disinterested and competent parties. It is insisted by complainant that, at the hearing, he had, in a number of instances, procured duplicate bills, and submitted them, but no attempt at comparison appears in the record. Complainant took the position there that is taken here, that the inventory as first made concluded the defendant.
Complainant is entitled to be credited with the value as fixed by the last appraisal, adding the amount of sales made in the meantime, and should be charged with the value of the property conveyed to him at prices agreed upon. Defendant should be charged with the amount of said appraisal and the sales aforesaid, and have credit for the agreed value of the real estate conveyed. Complainant will have a decree for the difference, the same to be satisfied in the manner provided for in the contract. Defendant will be entitled to the costs of this court. A decree will be entered accordingly.
Long, Montgomery, and Hooker, JJ., concurred with McGrath, C. <L